Citation Nr: 0942655	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  05-08 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to November 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In June 2007, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

In February 2008, the Board reopened the claim of entitlement 
to service connection for a right shoulder disability and 
remanded this case for additional development.  The case has 
been returned for further appellate review.


FINDING OF FACT

The Veteran did not exhibit a chronic right shoulder 
disability in service, arthritis of the right shoulder is not 
shown within one year of separation from service, and a right 
shoulder disability is not otherwise shown to be associated 
with his active duty.


CONCLUSION OF LAW

The Veteran does not have a current right shoulder disability 
that is due to disease or injury that was incurred in or 
aggravated by service; nor may a right shoulder disability be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2009)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidentiary development letter dated in November 
2003, March 2008, and December 2008 in which the RO advised 
the appellant of the evidence needed to substantiate his 
service connection claim.  The appellant was also advised of 
his and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The March 2008 and December 2008 letters 
further advised the Veteran as to the type of evidence needed 
to substantiate both the disability rating and effective date 
elements of his claim, pursuant to the Court's holding in 
Dingess, supra.

The Board notes that the March 2008 and December 2008 letters 
were not issued prior to the initial adjudication of the 
Veteran's claim in April 2004.  His claim, however, was 
subsequently readjudicated in a February 2009 supplemental 
statement of the case.  Thus, any deficiencies in the content 
or timeliness of these notice letters would not be 
prejudicial.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issue on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
obtained the Veteran's service treatment records and his 
available private treatment records.  

In December 2008, the RO arranged for the Veteran to undergo 
a VA examination.  The record reflects he was sent written 
notice of this examination in advance and that he failed to 
report.  A December 2008 letter had notified the Veteran that 
the claim shall be rated on the evidence of record when a 
claimant fails to report for an examination or reexamination 
without good cause.  It also noted that, without the 
examination, a claim may have to be denied.  The Veteran has 
provided no reason for his failure to report, and his 
representative's October 2009 statement did not offer good 
cause for the Veteran's failure to report.  

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this 
case, the RO has provided the Veteran with the opportunity to 
report for an examination to determine whether service 
connection for his claim is warranted.  Nevertheless, the 
Veteran failed to report for the scheduled VA examination.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, his claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2009).

Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim, and arranging for 
the Veteran to undergo an appropriate VA examination.  38 
U.S.C.A. §§ 5103 and 5103A (West 2002).

II.  Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
 
For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.

In the case at hand, the Veteran has claimed entitlement to 
service connection for a right shoulder disability.  He 
essentially contends that this disability was incurred as a 
result of an in-service injury.

The Veteran's service treatment records reflect that he 
injured his right shoulder while wrestling with friends in 
January 1957.  There was pain on palpation over the right 
sternoclavicular junction and questionable overriding of the 
clavicle on the sternum, and sternoclavicular disarticulation 
with consequent sagging of the right shoulder girdle.  He was 
put in a figure-of-eight bandage that was replaced with a 
cast a couple of days later.  The cast was reinforced almost 
a week later.  The cast was removing in early February 1957.  
A February 1957 service treatment record diagnoses a moderate 
sprain of the right sternoclavicular joint ligaments.  

The Veteran's November 1957 release from active duty 
examination report notes that his upper extremities and 
musculoskeletal system were clinically normal.  His November 
1957 release from active duty medical history report notes 
that the Veteran had dislocated his right shoulder in 1957 
but that he has had no trouble since.  In response to the 
question of whether he has or has ever had a painful or trick 
shoulder or elbow, the Veteran had put a light check mark 
under the "yes" column and a heavy check mark under the 
"no" column.

In 1959, the Veteran filed a formal application claiming 
entitlement to service connection for syphilis.  No reference 
was made to his in-service shoulder injury, or to any current 
shoulder problems in that application.  Shortly thereafter, 
however, in July 1960, he filed an informal claim seeking 
treatment for a shoulder disability.  He reported that he was 
having trouble lifting items, and that he was interested in 
having his shoulder x-rayed.

In a subsequent July 1960 letter, he was advised to obtain a 
statement from a physician who had treated him for his 
shoulder condition, and he was provided a form to assist him 
in obtaining such a statement.  There is no record of his 
having responded to this request.  In May 1966, he was sent 
another letter asking him to obtain statements from any 
treating physicians, and he was again provided forms to 
assist him in obtaining such statements.  No response was 
received, and, in a September 1966 letter, the RO denied his 
claim for outpatient treatment.

In July 1973, the Veteran submitted a statement indicating 
that his "chest" had been injured in service.  The RO 
issued a letter requesting evidence showing continuity of the 
alleged chest condition up to the current date.  He was 
advised that the best evidence would be statements from a 
physician.  No response was received with respect to the 
claimed "chest" injury.  

In March 1982, he filed a formal application requesting 
service connection for a shoulder disability.  He reported 
that he had injured it in service in 1957.  He subsequently 
failed to report for a scheduled VA examination, and this 
claim was denied in July 1982.

In October 1994, the Veteran once again filed a formal 
application requesting service connection for a left shoulder 
disability.  He reported having injured it in service, and 
having experienced continuous symptoms since that time.  

In an August 1998 decision, the Board denied reopening the 
Veteran's previously denied claim, noting that he had failed 
to respond to several request for information, and that those 
treatment records he had submitted showed treatment for a 
left shoulder disability, and not the right.

In October 2003, the Veteran once again filed to reopen this 
claim.  Since filing that claim, he submitted a May 2000 
private medical record noting that the Veteran was seen in 
June 1998 with complaints of pain in the right shoulder for 
three weeks.  He informed his doctor that he has had right 
shoulder pain off and on for a long time.  This record noted 
that the Veteran had right shoulder x-rays in October 1997, 
and that these showed osteoarthritis in the right shoulder.  
It also noted that the Veteran had informed his doctor at the 
time of the x-rays that he has had right shoulder pain since 
1959.  

At his June 2007 hearing, the Veteran testified that he had 
problems with his shoulder later in service but that he was 
not treated for his symptoms.  He testified that he reported 
his right shoulder disability on separation but that no one 
examined it.  The Veteran also testified that he sought 
treatment for his right shoulder disability in the year 
following his separation from service.  He provided the name 
of the facility at which he was treated, but these records 
were unattainable.  He also testified that he has 
consistently been treated for his right shoulder disability 
every two or three months since separation from service.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the claim.  As 
noted, the earliest post-service medical evidence of a 
current right shoulder disability appears in a May 2000 
private medical record noting that the Veteran was seen in 
June 1998 with complaints of pain in the right shoulder for 
three weeks.  This record also noted that the Veteran had 
right shoulder x-rays in October 1997, and that these showed 
osteoarthritis in the right shoulder. 

The Board is cognizant that the Veteran informed his doctor 
at the time of the x-rays that he has had right shoulder pain 
since 1959.  The Board is also cognizant that the Veteran has 
filed previous claims related to the left shoulder, as far 
back as three years following his separation from active 
duty.  These facts clearly corroborate the Veteran's current 
assertions of a continuity of symptomatology since 
separation.  Nevertheless, the Board must conclude that the 
greater weight of evidence is against the claim.  

Certainly, the Veteran is competent to say that that he has 
suffered periodic pain and other symptoms in his shoulder 
since being discharged from service.  However, there is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving the 
cause of his current arthritis.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the 
holding of the Federal Circuit that lay evidence is one type 
of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

The Board does not doubt the credibility of the appellant in 
reporting his beliefs with respect to his shoulder 
disability.   The Board also believes that the appellant is 
sincere in expressing his opinion with respect to the 
etiology of any symptoms that he now suffers therefrom.  In 
fact, it was primarily based on that testimony that the Board 
found in the 2008 Remand that a VA examination should be 
conducted.  However, the matter at hand involves complex 
medical assessments that require medical expertise.  See 
Jandreau.  The only currently diagnosed right shoulder 
disability is osteoarthritis, and the first competent 
evidence of such a diagnosis is 1997.  The appellant is not 
competent to provide more than simple medical observations, 
to include providing an opinion on the complex medical issue 
of the etiology of his osteoarthritis.  Furthermore, despite 
the fact that the Veteran complained of pain in 1960, there 
is no medical evidence identifying an underlying disability 
of record at that time, and, in fact, his claim was denied 
based on his failure to respond to the RO's request for such 
evidence.  Similarly, in 1982, his claim was denied following 
his failure to report for a VA examination intended to 
clarify the nature and etiology of any current right shoulder 
disability.  Although a number of medical records were 
submitted around that period in support of a separate and 
unrelated claim for pension benefits, none of those records 
contained a diagnosis of a right shoulder disability, or even 
reflected any treatment for right shoulder complaints.  As 
discussed he subsequently filed to reopen his claim again in 
1994, and medical records were again received, none of those 
records reflected any complaints or treatment of a right 
shoulder disability.

As noted, above, the Veteran was again scheduled for a VA 
examination during the pendency of this appeal to determine 
the medical probability that the Veteran's current disability 
of the right shoulder was related to his injury during 
military service.  However, the Veteran again failed to 
report for the examination and he has failed to provide good 
cause for that failure to respond or to otherwise request 
another opportunity to report.  As such, the claim must be 
decided on the evidence of record.  See 38 C.F.R. § 3.655.  
Furthermore, as a result of his failure to report, the 
competent medical evidence of record fails to establish that 
the Veteran's current arthritis that was first diagnosed 
decades after service resulted from his military service.

In short, the Board finds that the preponderance of the 
evidence is against granting service connection for a right 
shoulder disability.  The Board has considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.




ORDER

Entitlement to service connection for a right shoulder 
disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


